Case 20-03142-KRH            Doc 96    Filed 09/03/21 Entered 09/03/21 10:30:42      Desc Main
                                      Document      Page 1 of 3



 J. Scott Sexton (VSB No. 29284)             William A. Broscious (VSB No. 27436)
 Andrew M. Bowman (VSB No. 86754)            William A. Broscious, Esq., PLC
 GENTRY LOCKE                                P.O. Box 71180
 P.O. Box 40013                              Henrico, Virginia 23255
 Roanoke, Virginia 24022                     Telephone:         804.533.2734
 Telephone: 540.983.9300                      Email: wbroscious@brosciouslaw.com
 Email:         sexton@gentrylocke.com
                bowman@gentrylocke.com

 Counsel for Gary D. LeClair


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

 In re:

 LeClairRyan, PLLC,                                 Case No.: 19-34574-KRH

             Debtor.                    Chapter 7
 ______________________________________

 Lynn L. Tavenner, Trustee,

                     Plaintiff,

 v.                                                 Adv. Proc. No. 20-03142-KRH

 ULX Partners, LLC,
 ULX Managers LLC,
 United Lex Corporation, and
 Gary D. LeClair,

                     Defendants.



                                   NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the law firms of William A. Broscious, Esq., PLC, and
Gentry Locke, as counsel for Gary D. LeClair, hereby enter their appearances pursuant to Fed. R.
Bankr. P. 9010(b) in the referenced bankruptcy case commenced by LeClairRyan, PLLC (the
Debtor”), and request, pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure,




29646/1/10068240v1
Case 20-03142-KRH         Doc 96     Filed 09/03/21 Entered 09/03/21 10:30:42              Desc Main
                                    Document      Page 2 of 3




that all papers, pleadings, motions, and applications served or required to be served in the cases be
given to and served on the following:


           William A. Broscious, Esquire                wbroscious@brosciouslaw.com
           William A. Broscious, Esq., PLC              Tel. No: (804) 533-2734
           P.O. Box 71180
           Henrico, Virginia 23255

           -and-

           J. Scott Sexton, Esquire                      sexton@gentrylocke.com
           Andrew M. Bowman, Esquire                     bowman@gentrylocke.com
           Gentry Locke                                  Tel No: (540) 983-9300
           P.O. Box 40013
           Roanoke, Virginia 24002

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for
Service shall not be deemed or construed to be a waiver of the rights of Mr. LeClair (i) to have
final orders in noncore matters entered only after de novo review by a district judge, (ii) to trial by
jury in any proceedings so triable in these cases or in any case, controversy or proceeding related
to these cases, (iii) to have a district court withdraw the reference in any matter subject to
mandatory or discretionary withdrawal, (iv) to contest service of process, or (v) to any other rights,
claims, actions, setoffs or recoupments to which Mr. LeClair may be entitled, in law or in equity,
all of which rights, claims, actions, defenses, setoffs and recoupments are expressly reserved.

Date: September 3, 2021                                        By: /s/ J. Scott Sexton
                                                                      Counsel
William A. Broscious, Esquire (VSB #27436)
WILLIAM A. BROSCIOUS, ESQ., PLC
P.O. Box 71180
Henrico, Virginia 23255
(804) 533-2734
wbroscious@brosciouslaw.com

J. Scott Sexton, Esquire (VSB #29284)
Andrew M. Bowman, Esquire (VSB #86754)
GENTRY LOCKE
P.O. Box 40013
Roanoke, Virginia 24002
(540) 983-9300
(540) 983-9400 fax
sexton@gentrylocke.com
bowman@gentrylocke.co


29646/1/10068240v1
Case 20-03142-KRH        Doc 96    Filed 09/03/21 Entered 09/03/21 10:30:42            Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2021, an electronic copy of the foregoing Notice of
Appearance and Request for Service was filed using the Court’s ECF System which caused
electronic notification of filing to be served on all registered users of the ECF System that have
requested such notification in the above-styled adversary proceeding.

                                                    /s/ J. Scott Sexton
                                                    J. Scott Sexton, Esquire




29646/1/10068240v1
